Exhibit 10.23.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment (“Amendment”) to the Employment Agreement (as defined
below) is made and entered into as of February 13, 2014 (the “Effective Date”),
by and between RetailMeNot, Inc., a Delaware corporation (the “Company”), and
Steven Pho, an individual (the “Executive”).

WHEREAS, the Company (then operating as WhaleShark Media, Inc.) and Executive
previously entered into an Employment Agreement effective as of March 1, 2013,
as amended by that certain Amendment to Employment Agreement dated October 15,
2013 (the “Employment Agreement”); and

WHEREAS, the Company and Executive wish to amend the Employment Agreement in the
manner set forth herein, pursuant to Executive’s request.

NOW THEREFORE, in consideration of their mutual promises and agreements
contained in the Employment Agreement and other good and valuable consideration,
the Company and Executive agree as follows:

 

  1. Section 1.6.1 of the Employment Agreement shall be amended and restated to
read in its entirety to read as follows:

“1.6.1. Voluntary Termination, Termination for Cause, Termination for Death or
Disability. In the case of a termination of Executive’s employment hereunder for
Death or Disability in accordance with Section 1.5.1 above, Executive’s
Voluntary termination of employment hereunder in accordance with Section 1.5.2
above, or a termination of Executive’s employment hereunder for Cause in
accordance with Section 1.5.3 above, (i) Executive shall not be entitled to
receive payment of, and the Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination, other than
Base Salary earned but unpaid, vested benefits under any employee benefit plan,
and any unreimbursed expenses pursuant to Section 1.4.3 hereof incurred by
Executive as of the Termination Date, and (ii) the Company’s other obligations
under this Agreement shall immediately cease.”

 

  2. Section 1.6.4 of the Employment Agreement shall be amended and restated in
its entirety to read as follows:

“1.6.4. Immediate Partial Vesting Upon Change of Control. Upon the occurrence of
a Change in Control (as defined in Section 1.6.2 above), twenty-five percent
(25%) of any unvested shares subject to any equity grants issued to Executive by
Company shall immediately accelerate and vest and become exercisable in full,
subject to Executive’s continued employment with the Company through the date of
such event.”

 

  3. Except as specifically amended, the Employment Agreement shall remain in
full force and effect as originally executed.

 

  4. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures were upon the same
instruments.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is hereby executed to be effective as of the
date set forth above.

 

“COMPANY”

 

RETAILMENOT, INC.

By:   /s/ G. Cotter Cunningham Name:   G. Cotter Cunningham Title:   President
and Chief Executive Officer

“EXECUTIVE”

 

STEVEN PHO

/s/ Steven Pho By: Steven Pho

 

2